Citation Nr: 1145314	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  01-05 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for undiagnosed illness manifested by memory loss, fatigue and joint pains. 

2.   Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).   


REPRESENTATION

Veteran represented by:	Mark Lippman, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from March 1990 to December 1991, including in the Southwest Asia Theater of Operations during the Persian Gulf War from December 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In January 2005, the Board affirmed the RO's rating decision on the claim of entitlement to service connection for an undiagnosed illness manifested by memory loss, fatigue and joint pains.  The Veteran appealed the Board's January 2005 decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2005, based on a Joint Motion to Vacate the Board of Veterans' Appeals Decision and to Remand (Joint Motion), the Court issued an order remanding this claim for compliance with instructions in the Joint Motion. 

The Board subsequently remanded this matter for additional development in June 2006.  The Board finds that there has been substantial compliance with the remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been diagnosed which has been attributed to a verified in-service stressor.  

2.  The Veteran has experienced memory loss, fatigue and joint pains since service, which have not been definitively attributed to a known clinical diagnosis.  


CONCLUSIONS OF LAW

1.   A disability manifested by memory loss, fatigue and joint pains is due to an undiagnosed illness that was incurred in active duty.  38 U.S.C.A. §§ 1110 , 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011).   

2.  PTSD was incurred in service.  38 U.S.C.A. § 1110  (West 2002); 38 C.F.R. 
§§ 3.102 , 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

A September 2003 letter informed the Veteran of the evidence required to substantiate his claim for service connection for undiagnosed illness manifested by memory loss, fatigue and joint pains.   An April 2004 letter advised the Veteran of the evidence required to substantiate his claim for service connection for PTSD.  The letter informed the Veteran what information and evidence VA was responsible for obtaining and what evidence VA would assist him in obtaining.   A March 2006 letter explained how VA determines disability ratings and effective dates.  Although this notice was provided after the rating decision on appeal, any defect with respect to timing was cured by provision of a fully compliant VCAA notice in March 2007 followed by readjudication of the claims in the May 2007 Supplemental Statement of the Case (SSOC).  

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The record on appeal includes service treatment records and relevant post-service medical records identified by the Veteran.  The Veteran has also had a VA examination, from which an opinion was obtained.

The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Analysis of Claims

A.  Service connection for undiagnosed illness

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. § 1110.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) . 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101 , 1112, 1137(West 2002); 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

The Veteran served in the Southwest Asia Theater during Operation Desert Storm. For Veterans who served in the Southwest Asia Theater during the Persian Gulf War, service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue; muscle or joint pain; neurologic signs or symptoms; neuropsychologic signs or symptoms; signs or symptoms involving the respiratory system; or sleep disturbances.  The chronic disability must have become manifest either during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and must not be attributed to any known clinical diagnosis by history, physical examination or laboratory tests. 38 U.S.C.A. § 1117 ; 38 C.F.R. § 3.317(a)(b).

For purposes of section 3.317, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.  38 C.F.R. 
§ 3.317(a)(2)(i) .

In addition, under section 3.317, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, or disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii) . 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3) . 

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

The Veteran claims entitlement to service connection for an undiagnosed illness manifested by memory loss, fatigue and multiple joint pain.  

The Veteran had active service from March 1990 to December 1991.  The DD Form 214 confirms the Veteran's service in the Southwest Asia Theater from December 1990 to May 1991.  

Service medical records reflect various complaints regarding joint pain.   The Veteran was seen on several occasions with complaints regarding his right ankle.  An April 1990 record noted pain, swelling and edema in the ankles.  

A report of a private psychiatric evaluation, dated in October 1995, noted chronic fatigue syndrome.  The Veteran gave a history of headaches.  He also reported problems with diarrhea.  He had continuous complaints of joint pain in the hips and knees bilaterally.   Diagnoses included history of chronic fatigue syndrome, per claimant's report, chronic diarrhea and chronic headaches.  

A private medical record dated in March 1996 reflects that the Veteran was seen with a chief complaint of generalized body aches and fatigue.  

The Veteran had a VA general medical examination in February 1997.  The Veteran's complaints included extreme fatigue,  poor memory, headaches and aching of joints all over the body.  The examiner diagnosed gastrointestinal rapid transit, possibly spastic colon and a history of chronic fatigue syndrome.  

A report of VA examination dated in October 1997 noted diagnoses of fatigue, secondary to mood disorder, cluster headaches, diarrhea secondary to mood disorder and joint pains secondary to mood disorder, somatization.  

As described above, the record before the Board reflects that the Veteran had multiple complaints of joint pains during service.  The post-service VA examinations and private medical records reflect complaints of general body aches and joint pain, memory problems and fatigue.  The October 1997 VA examination attributed these complaints to a mood disorder; however, no other medical professional has attributed these conditions to a known diagnosis.  

Given the foregoing, and resolving any doubt in the Veteran's favor, the Board finds that service connection for a disorder manifested by memory loss, fatigue and multiple joint pain is warranted as due to an undiagnosed illness resulting from service in the Southwest Asia theater of operation.





B.  PTSD

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a) .

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359   (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required- provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or
hardships of service."  See 38 U.S.C.A. 1154(b)  (West 2002); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat-related, then the veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

In this case, the Veteran alleges a stressor of coming under enemy shell fire on their Bradley Fighting Vehicles on February 27, 1991. 

In January 2009, the JSRRC confirmed that the Veteran was assigned to the Headquarters Company 4th Battalion, 7th infantry.  JSRRC confirmed that, on the date the Veteran indicated, the battalion received RPG fire which destroyed two Bradley Fighting Vehicles.  Thus, it was noted that the Veteran's stressor was confirmed.  

In this case, multiple medical records reflect treatment and diagnoses of PTSD. 

A report of VA examination, dated in February 1997 reflects an Axis I diagnosis of "PTSD which has been fairly chronic with his stressors seemingly related to his combat experience in Desert Storm."

A July 2008 treatment record from the Department of Corrections noted, "history of PTSD due to military service in Iraq during wartime."  Another record noted a history of PTSD since participation in the Gulf War. While these medical records do not specifically mention the stressor that was verified by JSRRC, the Board concludes that there is sufficient evidence to establish a medical nexus. 

The above evidence establishes that credible evidence of an in-service stressor has been established.  The record contains a current diagnosis of PTSD and a medical opinion relating PTSD to stressors during the Veteran's service during the Gulf War.  The Board therefore finds that service connection for PTSD is warranted.  38 C.F.R. § 3.304(f).


ORDER

Service connection for a disorder manifested by memory loss, fatigue and multiple joint pain is granted.

Service connection for PTSD is granted.


REMAND

With regard to the TDIU claim, in the present decision, the Board has granted service connection for PTSD and for a disorder manifested by memory loss, fatigue and multiple joint pain.  The case must be returned to the AOJ for the assignment of a disability rating for those disabilities.  The AOJ must then reconsider the TDIU issue, which is inextricably intertwined with assignment of the percentage ratings for the disabilities for which service connection has been granted.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

A VA examination is also necessary to determine whether the Veteran's PTSD and memory loss, fatigue and multiple joint pain prevent him from securing or following a substantially gainful occupation.  The Board notes that the Veteran is currently incarcerated.  Reasonable efforts should be made to obtain an examination of the Veteran; however if that is not possible, the RO should obtain a medical opinion regarding the effect of the Veteran's service-connected disabilities on his employability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for TDIU. The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that such a review was conducted.  The examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's service-connected disabilities, in and of themselves, prevent him from securing or maintaining substantially gainful employment. 

If it not possible to obtain an examination of the Veteran, then a VA physician should review the claims file and provide the requested opinion.  

2.  Following the completion of the requested actions, the claim on appeal should be readjudicated.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.  The case should then be returned to the Board.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


